875 F.2d 316Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Melvin Douglas SAUNDERS, Petitioner-Appellant,v.David WILLIAMS, Attorney General of the State of Virginia,Respondents-Appellees.
No. 87-7384.
United States Court of Appeals, Fourth Circuit.
Submitted March 16, 1989.Decided May 3, 1989.Rehearing Denied June 5, 1989.

Melvin Douglas Saunders, appellant pro se.
Richard Bain Smith, Office of the Attorney General, for appellees.
Before DONALD RUSSELL, PHILLIPS, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Melvin Douglas Saunders seeks to appeal the district court's denial of habeas corpus relief under 28 U.S.C. Sec. 2254.  Saunders claimed that his state convictions were invalid because his indictment did not charge that his offenses were committed "feloniously" and "against the peace and dignity of the Commonwealth."    The district court dismissed the petition under Rule 9(b), 28 U.S.C. foll. Sec. 2254, finding that Saunders had abused the writ.


2
Finding no abuse of discretion in the district court's dismissal of the petition under Rule 9(b), we deny a certificate of probable cause and dismiss the appeal.   See Miller v. Bordenkircher, 764 F.2d 245 (4th Cir.1985).  Moreover, even if Saunders had not abused the writ, these challenges to his indictment do not implicate any constitutional concern.   See Ashford v. Edwards, 780 F.2d 405 (4th Cir.1985) (to provide basis for federal habeas relief deficiency in state-court indictment must have rendered trial egregiously unfair).  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


3
DISMISSED.